DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claims 9, 15 and 16 are objected to because of the following informalities:
Claim 9 recites “the first AD manifold” and “the second AD manifold” each of which lacks and antecedent basis; for examination purposes, dependency of claim 9 (“claim 7”) is interpreted to be “claim 8” which provides said antecedent bases;
Claim 15 recites “the MIM capacitor” which should be “the first MIM capacitor”; and
Claim 16, line 5, recites “the input terminal” which lacks and antecedent basis and which should be “an input terminal”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Matsushita et al. U.S. Patent Application Publication 20030174532 A1 (the ‘532 reference, matured into U.S. Patent 6,930,906 B2) in view of Roest et al. U.S. Patent Application Publication 20110198725.
	Referring to claim 1 , the ‘532 reference discloses in Fig. 10 an integrated circuit comprising a capacitor including a lower electrode (88) and an upper electrode (90, paragraph(s) [0115]), but is silent about materials for the electrodes. 
	Roest, in disclosing a capacitor (104, Fig. 1) including a lower electrode (114) and an upper electrode (122), discloses that the electrodes are formed of metal (paragraph(s) [0091] (metallic), [95] (TiW) ), thereby teaching that metal is a suitable material for electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s electrodes utilizing metal.  One would have been motivated to make such a modification in view of the teachings in Roest that metal is a known, available and suitable for electrodes.
Thus, such a modification would have resulted in an integrated circuit comprising: 
a semiconductor substrate (81, para [114]) having a principal surface; 
a metal layer system, comprising: 
a body of dielectric material (85, para [115]); and 
a plurality of patterned metal layers located in the body of dielectric material, the plurality of patterned metal layers including a first patterned metal layer (Schottky contact conductive layer 86, para [114, 33, 119]) contacting the principal surface of the semiconductor substrate (81); and 
a vertically-integrated capacitor-avalanche diode (AD) structure (including capacitor 88/89/90 (para [115]) vertically integrated with Schottky Zener diode 83/84/86 (Schottky, para [114]), Zener, para [132]) formed in the metal layer system, the vertically-integrated capacitor-AD structure (88/89/90//83/84/86) comprising: 
a first AD (Schottky Zener diode 83/84/86) formed, at least in part, by patterned portions of the first patterned metal layer (86); and 
a first metal-insulator-metal (MIM) capacitor (88/89/90) formed in the metal layer system (including electrodes 88 and 90 formed of metal (as taught by Roest)) and at least partially overlapping with the first AD (83/84/86) along a vertical axis orthogonal to the principal surface of the semiconductor substrate (81). 
Referring to claim 2, Fig. 10 further depicts that at least a majority of the first AD (83/84/86) vertically overlaps with the first MIM capacitor (88/89/90), by surface area, as taken along the vertical axis. 
Referring to claim 6, the ‘532 reference in view of Roest further discloses that the first MIM capacitor comprises: 
an upper capacitor plate (90) and a lower capacitor plate (88, para [115]) formed in different patterned metal (as taught by Roest) layers included within the plurality of patterned metal layers, the lower capacitor plate (88) located closer to the semiconductor substrate (81) than is the upper capacitor plate (90) along the vertical axis; and 
a dielectric layer (89, formed of SBT, para [115] ) separating the upper capacitor plate (90) and lower capacitor plate (88), the dielectric layer (SBT 89) having a higher dielectric constant than does the body of dielectric material (interlayer dielectric layer 85) (as known in the pertinent art; see, for example, Lai et al. U.S. Patent Application Publication 20160351673, paragraph(s) [0021] and [0024] that SBT has a higher dielectric constant than interlayer dielectric 218). 
Referring to claim 7, Fig. 10 further depicts (and as known in the pertinent art) that the upper capacitor plate (90) and the lower capacitor plate (88) are separated by a first vertical spacing (thickness of capacitor ferroelectric dielectric layer 89) along the vertical axis; and
wherein lower capacitor plate (88) and the first AD (83/84/86) are separated by a second vertical spacing (vertical thickness of conductive via plug 87 (para [115])) along the vertical axis, the second vertical spacing greater than the first vertical spacing (as depicted and as known in the pertinent art).
	Referring to claim 10, the ‘532 reference further discloses a second AD (another Zener diode, as 83/84/86 in Fig. 10, as 12 in Fig. 17, para [114, 132]) formed in the first patterned metal layer (including 83 detailed above for claim 1 and another 83) at a location adjacent the first AD.
	Referring to claim 11, the ‘532 reference further discloses that the first and second ADs (as 83/84/86 in Fig. 10, as 12 in Fig. 17) are electrically coupled in series (via word lines WLx, para [132]).
	Referring to claim 13, the ‘532 reference in view of Roest further discloses:
a second AD (another 83/84/86) formed in the first patterned metal layer (including 83) at a location adjacent the first AD; and 
a second MIM capacitor (another 88/89/90) formed in the metal layer system at a location adjacent the first MIM capacitor, at least a portion of the second AD vertically overlapping with the second MIM capacitor along the vertical axis.

Allowable Subject Matter
4.	Claims 16-20, insofar as in compliance with the claim objections detailed above, are allowable over the prior art of record. 
	Claims 3-5, 8, 9, 12, 14 and 15, insofar as in compliance with the claim objections detailed above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated circuit and a power amplifier integrated circuit with all exclusive limitations as recited in claims 16, 3, 8, 12 and 14, which may be characterized (claim 3) in a power amplifier transistor formed on the semiconductor substrate and electrically coupled to the vertically-integrated capacitor-AD structure, (claim 16) in a power amplifier transistor further formed on the semiconductor substrate and electrically coupled to an input terminal, (claim 8) in that the first AD comprises a first AD manifold, a second AD manifold spaced from the first AD manifold along a longitudinal axis parallel to the upper surface of the semiconductor substrate and perpendicular to the vertical axis, a first contact finger extending from the first AD manifold toward the second AD manifold, while terminating before reaching the second AD manifold, and a second contact finger extending from the second AD manifold toward the first contact finger, while terminating before reaching the first AD manifold, and in that the second contact finger is spaced from the first contact finger along a lateral axis perpendicular to the longitudinal axis and perpendicular to the vertical axis, (claim 12) in that the first and second ADs are electrically coupled in parallel, or (claim 14) in that the first MIM capacitor and the first AD electrically is coupled in parallel between the input terminal and the output terminal.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05-25-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818